Citation Nr: 0943115	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (low back disability).

2.  Entitlement to service connection for numbness and nerve 
damage of the lower extremities (lower extremities 
disability), claimed as secondary to degenerative disc 
disease of the lumbar spine. 

3.  Entitlement to service connection for depression, claimed 
as secondary to degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
August 1973.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision, which denied 
the Veteran's service connection claims.  

In February 2009, the Veteran requested a Board hearing, 
which was subsequently withdrawn in May 2009.  The Board may 
proceed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.

When the Veteran filed his initial claim, he indicated that 
he sought treatment for his low back disability and 
depression from Dr. Cohan of the North Clinic and provided a 
mailing address.  The RO sent the Veteran a February 2008 
letter requesting that he submit signed forms authorizing VA 
to obtain private medical records.  In August 2008, the 
Veteran submitted a signed authorization form which did not 
include specific names or addresses of his private treatment.  
However, also included with the signed authorization form 
were attached medical records from Dr. Cohan, which indicate 
treatment for a low back disability, lower extremity 
disability, and depression.  Specifically, a July 2007 
treatment note from Dr. Cohan indicates that the Veteran was 
diagnosed with depression and was referred for psychiatric 
therapy.  In an April 2008 treatment note, Dr. Cohan also 
indicated past treatment for his low back disability and 
resulting hip pain.  A subsequently submitted treatment note 
dated in October 2008 provides that the Veteran was referred 
to Dr. Willis of the Park Nicollet Occupational Medical 
Clinic for physical therapy and sought treatment for his 
lower back at the Institute for Athletic Medicine.  It is 
unclear whether all treatment notes from Dr. Cohan and the 
North Clinic have been associated with the claims file as the 
RO made no attempts to obtain them.  Further, the treatment 
notes from the Institute for Athletic Medicine and the Park 
Nicollet Occupational Medical Clinic, as well as from any 
facility for which he sought psychiatric treatment have not 
been associated with the claims file.  The Board finds that 
they may be relevant to determining the onset and etiology of 
the Veteran's low back disability, lower extremity 
disability, and depression.  Therefore, the RO should assist 
the Veteran in obtaining these records in accordance with 
38 C.F.R. § 3.159(e).  
 
If the above-mentioned records indicate suggest a possible 
nexus between his current disabilities and his military 
service, the RO should schedule a medical examination to 
establish whether the Veteran's low back disability is 
etiologically related to his military service and/or whether 
the lower extremity disability and depression were caused by 
his low back disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran again and request 
that he provide any service treatment 
records in his possession.

2.	Assist the Veteran in obtaining the 
additional medical records relevant to 
the Veteran's claims, to include the 
treatment notes from Dr. Cohan of the 
North Clinic, the Institute for 
Athletic Medicine, the Park Nicollet 
Occupational Medical Clinic, and any 
facility rendering psychiatric 
treatment.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. 
§ 3.159(e).  

3.	Then, after obtaining the above-
mentioned records, and if and only if 
the records suggest a possible nexus to 
service, the RO should schedule the 
Veteran for VA examinations.  The 
examinations should be performed to 
determine (1) the diagnosis of his 
respective disabilities, and (2) 
whether such disorders are as likely as 
not etiologically related to service or 
a service-related disability.  The 
claims folder and a copy of this Remand 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

4.	Then, the RO should readjudicate the 
claims on the merits. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.   
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


